I N    T H E         C O U R T O F A P P E A L S
                                                                          A T K N O X V I L L E                                                       FILED
                                                                                                                                                    July 13, 1999

                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                  Appellate C ourt
                                                                                                                                                      Clerk

G E O R G E       D E R R Y B E R R Y                                                   )         H A M I L T O N C O U N T Y
                                                                                        )         0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 2 3
P. l a i n t i f f - A p p e l l e e                                         )
                                                                                        )
                                                                                        )
            v .                                                                         )         H O N . D O U G L A S             A .   M E Y E R ,
                                                                                        )         J U D G E
                                                                                        )
S A R A H     E L I Z A B E T H           D E R R Y B E R R Y                           )
                                                                                        )
            D e f e n d a n t - A p p e l l a n t                                       )         A F F I R M E D         A N D     R E M A N D E D




V I R G I N I A         A .     S C H W A M M         O F    K N O X V I L L E              F O R       A P P E L L A N T

W I L L I A M       H .       H O R T O N       O F     C H A T T A N O O G A               F O R       A P P E L L E E




                                                                      O     P     I     N     I     O     N




                                                                                                                                  G o d d a r d ,     P . J .




                          S a r a h       E l i z a b e t h           D e r r y b e r r y               a p p e a l s       a     d i v o r c e     j u d g e m e n t

e n t e r e d       i n       t h e     C i r c u i t        C o u r t          f o r       H a m i l t o n           C o u n t y     a n d   r a i s e s

v a r i o u s       i s s u e s         f o r     o u r      c o n s i d e r a t i o n .                      M r .     D e r r y b e r r y       a l s o   r a i s e s

i s s u e s       i n     h i s       r e p l y       b r i e f .
                                                        M s .       D e r r y b e r r y ’ s             I s s u e s



            1 .           W h e t h e r         t h e     T r i a l         C o u r t       e r r e d       i n     f a i l i n g          t o     a w a r d         M s .

D e r r y b e r r y           a n y     p o r t i o n         o f     t h e     i n c r e a s e d           v a l u e        o f     t h e       m a r i t a l

r e s i d e n c e .

            2 .         W h e t h e r       t h e       T r i a l       C o u r t         e r r e d      i n      f a i l i n g          t o     a w a r d       M s .

D e r r y b e r r y           a n     e q u a l       s h a r e       o f     M r .       D e r r y b e r r y ’ s            r e t i r e m e n t           f u n d s .

            3 .         W h e t h e r       t h e       T r i a l       C o u r t         e r r e d      i n      c o n s i d e r i n g            t h e       v a l u e

o f     r e a l     p r o p e r t y         o w n e d         b y     M s .     D e r r y b e r r y            w h e n       t h e r e         w a s     n o     p r o o f

i n     t h e     r e c o r d         r e g a r d i n g         t h e       p r o p e r t y         a n d      M r .     D e r r y b e r r y             c l a i m e d

n o     i n t e r e s t         i n     t h e     p r o p e r t y .



                                                        M r .       D e r r y b e r r y ’ s             I s s u e s



                          1 .         W h e t h e r       t h e       T r i a l       C o u r t       e r r e d        i n     a w a r d i n g           M r s .

D e r r y b e r r y           a n     a d d i t i o n a l           i n t e r e s t         i n     M r .      D e r r y b e r r y ’ s             I R A       i n

r e s p o n s e         t o     h e r     M o t i o n         t o     A l t e r       o r     A m e n d .

                          2 .         W h e t h e r       t h e       T r i a l       C o u r t       e r r e d        i n     a w a r d i n g           M r s .

D e r r y b e r r y           r e h a b i l i t a t i v e             a l i m o n y         i n     t h e      a m o u n t         o f     $ 2 , 0 0 0         p e r

m o n t h       f o r     t h r e e       y e a r s .

                          3 .         W h e t h e r       t h e       T r i a l       C o u r t       e r r e d        i n     a w a r d i n g           M r s .

D e r r y b e r r y           $ 4 , 0 0 0       i n     a t t o r n e y ’ s           f e e s .



                                                                                F A C T S



                          T h e       p a r t i e s       w e r e       m a r r i e d         o n     A u g u s t        1 7 ,       1 9 9 0 .           T h i s       w a s

t h e     f o u r t h         m a r r i a g e         f o r     M r .       D e r r y b e r r y          a n d      t h e      t h i r d         f o r     M s .



                                                                                      2
D e r r y b e r r y .               B o t h     p a r t i e s           h a d       c h i l d r e n               f r o m       p r i o r         m a r r i a g e s ,             n o n e

o f     w h o m       w e r e       m i n o r s       a t       t h e       t i m e         o f         t h e     d i v o r c e .



                            M s .     D e r r y b e r r y ,             w h o       h a s           a     b a c h e l o r ’ s             d e g r e e         f r o m       M i d d l e

T e n n e s s e e           S t a t e     U n i v e r s i t y ,               w a s         g a i n f u l l y             e m p l o y e d             f o r     a     m a j o r i t y

o f     t h e     s e v e n         y e a r s     o f       t h e       m a r r i a g e .                     S o o n     a f t e r           t h e     p a r t i e s           w e r e

m a r r i e d ,           M s .     D e r r y b e r r y ,             w h o       h a s         a       r e a l t o r ’ s           l i c e n s e ,           w o r k e d         i n

r e a l     e s t a t e .             M s .     D e r r y b e r r y               t h e n           o b t a i n e d           e m p l o y m e n t             a s     a

p a r a l e g a l           i n i t i a l l y         a t       P r o v i d e n t ,                 a n d       t h e n       a t       H e a l t h s o u r c e .

D u r i n g       t h e       s e v e n       y e a r s         o f     t h e       m a r r i a g e ,               M s .       D e r r y b e r r y             e a r n e d

a p p r o x i m a t e l y             $ 3 0 , 0 0 0         a     y e a r .



                            M r .     D e r r y b e r r y             i s     a     l a w y e r               l i c e n s e d           t o     p r a c t i c e           i n     t h e

S t a t e       o f       T e n n e s s e e .           L e s s         t h a n         a       m o n t h         p r i o r         t o       t h i s     m a r r i a g e ,

M r .     D e r r y b e r r y           l e f t       h i s       p o s i t i o n               a s       a     s e n i o r         p a r t n e r         w i t h         t h e     l a w

f i r m     o f       M i l l e r       a n d     M a r t i n           i n       o r d e r             t o     o p e n       h i s       o w n       p r a c t i c e .

D u r i n g       t h e       s p a n     o f     t h e         m a r r i a g e ,               M r .         D e r r y b e r r y             e a r n e d       b e t w e e n

$ 1 5 5 , 0 0 0           a n d     $ 2 7 3 , 0 0 0         p e r       y e a r         f r o m           t h e     p r a c t i c e             o f     l a w .



                            M r .     D e r r y b e r r y             c o m m e n c e d                 t h i s     a c t i o n           b y     f i l i n g         a

C o m p l a i n t           f o r     D i v o r c e         p r o       s e       i n       t h e         C i r c u i t         C o u r t         f o r       H a m i l t o n

C o u n t y       o n       M a r c h     1 4 ,       1 9 9 7 .             M r .       D e r r y b e r r y               a l l e g e d           a s     g r o u n d s           f o r

d i v o r c e         i r r e c o n c i l a b l e               d i f f e r e n c e s                   a n d     i n a p p r o p r i a t e               m a r i t a l

c o n d u c t         a n d       s o u g h t     a n       e q u i t a b l e               d i v i s i o n             o f     t h e         m a r i t a l         e s t a t e .

O n     M a y     2 8 ,       1 9 9 7 ,       M s .     D e r r y b e r r y                 f i l e d           h e r     A n s w e r           t o     M r .

D e r r y b e r r y ’ s             C o m p l a i n t           f o r       D i v o r c e               a n d     f i l e d         a     C o u n t e r - C o m p l a i n t

s e e k i n g         a     d i v o r c e       a n d       a l l e g i n g             a s         g r o u n d s         i n a p p r o p r i a t e                 m a r i t a l



                                                                                            3
c o n d u c t       a n d       a d u l t e r y .             M s .       D e r r y b e r r y         s o u g h t         a n       e q u i t a b l e

d i v i s i o n       o f       t h e       m a r i t a l         e s t a t e ,       a l i m o n y         a n d     a n       a w a r d       o f     a l l       l e g a l

f e e s     i n     h e r       C o u n t e r - C o m p l a i n t .



                          T h i s       m a t t e r         w a s     h e a r d       b e f o r e       t h e       T r i a l         C o u r t       o n     J u l y

3 1 ,     1 9 9 7 .         O n     t h a t         d a t e ,       t h e     p a r t i e s         s t i p u l a t e d             t h a t     g r o u n d s         f o r

d i v o r c e       e x i s t e d           i n     f a v o r       o f     M s .     D e r r y b e r r y ,           a n d         t h e     s t i p u l a t i o n

o f     g r o u n d s       i n     f a v o r         o f     M s .       D e r r y b e r r y         c o u l d       b e       c o n s i d e r e d           b y     t h e

c o u r t       w h e n     c o n s i d e r i n g             a l i m o n y .             F u r t h e r m o r e ,           t h e       p a r t i e s

s t i p u l a t e d         t h a t         t h e     w i f e       w a s     e n t i t l e d         t o     r e h a b i l i t a t i v e               a l i m o n y .

B o t h     p a r t i e s         a l s o         a g r e e d       t o     t h e     i t e m s       o f     p r o p e r t y           a n d       d e b t s       t o     b e

d i v i d e d       b e t w e e n           t h e     p a r t i e s         b u t     c o u l d       n o t     r e a c h           a g r e e m e n t         a s     t o

t h e     v a l u e       o f     s u c h         p r o p e r t y .



                          T h e     p a r t i e s           c o n t e s t e d         t h e     v a l u e s         o f     t h e       i t e m s       o f     r e a l

a n d     p e r s o n a l         p r o p e r t y ,           t h e       p r o p e r       d i v i s i o n         o f     t h i s         p r o p e r t y ,         t h e

a m o u n t       a n d     d u r a t i o n           o f     r e h a b i l i t a t i v e             a l i m o n y ,           a n d       t h e

c o n t r i b u t i o n           b y       M s .     D e r r y b e r r y           o f     h e r     s e p a r a t e           p r o p e r t y         t o     t h e

m a r i t a l       e s t a t e .             A t     t h e       c o n c l u s i o n         o f     t e s t i m o n y ,             t h e     T r i a l       c o u r t

e n t e r e d       j u d g m e n t           f o r     d i v o r c e         i n     f a v o r       o f     M s .       D e r r y b e r r y .



                          T h e     T r i a l         C o u r t       a w a r d e d         M r .     D e r r y b e r r y             t h e     m a r i t a l

r e s i d e n c e ,         o w n e d         b y     M r .       D e r r y b e r r y         b e f o r e       t h e       m a r r i a g e ,           a s     w e l l

a s     a n y     a p p r e c i a t i o n             i n     v a l u e .           M r .     D e r r y b e r r y           w a s       a l s o       a w a r d e d         a

c a b i n       c r u i s e r ,         a     D o d g e       t r u c k ,       h i s       e n t i r e       l a w       p r a c t i c e           i n c l u d i n g

a l l     r e c e i v a b l e s ,             w o r k       i n     p r o g r e s s ,         a n d     a s s e t s ,           a     h o r s e ,       t r a i l e r ,

t a c k     a n d     s a d d l e s .               M r .     D e r r y b e r r y           r e c e i v e d         t h e       e n t i r e t y         o f     t h e



                                                                                      4
$ 3 9 8 , 3 6 4 . 9 0         i n     h i s     r e t i r e m e n t           a c c o u n t s           a t     H i l l a r d - L y o n s ,             l e s s

$ 4 1 , 5 0 0       a w a r d e d       t o     M s .     D e r r y b e r r y .



                        M s .       D e r r y b e r r y         w a s       a w a r d e d         h e r       s e p a r a t e         p r o p e r t y       i n

R u t h e r f o r d       C o u n t y ,         a s     w e l l       a s     a n y       a p p r e c i a t i o n             i n     v a l u e .         M s .

D e r r y b e r r y       a l s o       r e t a i n e d         a     S a a b       a u t o m o b i l e ,             h e r     r e t i r e m e n t         a n d

o t h e r     b a n k     a c c o u n t s ,           a n d     v a r i o u s           p e r s o n a l         i t e m s .           M s .     D e r r y b e r r y ,

a s     p r e v i o u s l y         s t a t e d ,       w a s       a w a r d e d         $ 4 1 , 5 0 0         f r o m       M r .     D e r r y b e r r y ’ s

r e t i r e m e n t       a c c o u n t s         p u r s u a n t           t o     a     Q u a l i f i e d           D o m e s t i c         R e l a t i o n s

O r d e r .         E a c h     p a r t y       r e t a i n e d         o w n e r s h i p           o f       h i s     o r     h e r     o w n     l i f e

i n s u r a n c e       p o l i c i e s .             E a c h       p a r t y ’ s         d a u g h t e r         f r o m       a     p r i o r     m a r r i a g e

r e c e i v e d         t h e       a u t o m o b i l e         s h e       d r o v e .



                        M r .       D e r r y b e r r y         w a s       o r d e r e d         t o     p a y       a l l     d e b t s       a s s o c i a t e d

w i t h     t h e     a s s e t s       h e     w a s     a w a r d e d ,           t h e     f o u r         c r e d i t       c a r d s       u s e d     b y     t h e

p a r t i e s ,       t h e     a m o u n t       s t i l l         o w e d       o n     t h e     a u t o m o b i l e             d r i v e n     b y     M s .

D e r r y b e r r y ’ s         d a u g h t e r ,         a n d       a n y       i n c o m e       t a x       o w e d       f o r     1 9 9 6     a n d     1 9 9 7 .

M s .     D e r r y b e r r y         w a s     o r d e r e d         t o     p a y       a l l     d e b t s         a s s o c i a t e d         w i t h     a n y

p r o p e r t y       s h e     r e c e i v e d ,         a s       w e l l       a s     b i l l s       f r o m       S a k s ,       P r o f f i t t ’ s         a n d

C e l l u l a r       O n e .



                        F u r t h e r m o r e ,           t h e       T r i a l         C o u r t       o r d e r e d         M r .     D e r r y b e r r y         t o

p a y     M s .     D e r r y b e r r y         r e h a b i l i t a t i v e               a l i m o n y         i n     t h e       a m o u n t     o f     $ 2 , 0 0 0

p e r     m o n t h     f o r       t h r e e     y e a r s .           I n       o r d e r       t o     s e c u r e         t h e     p a y m e n t       o f

a l i m o n y ,       M r .     D e r r y b e r r y           w a s     o r d e r e d         t o       n a m e       M s .     D e r r y b e r r y

b e n e f i c i a r y         o f     $ 7 5 , 0 0 0       o f       h i s     l i f e       i n s u r a n c e           p o l i c y .           M r .

D e r r y b e r r y       w a s       a l s o     o r d e r e d         t o       p a y     M s .       D e r r y b e r r y ’ s           a t t o r n e y         f e e s



                                                                                    5
w h i l e     c o u r t       c o s t s       w e r e       t a x e d       e q u a l l y           t o     t h e       p a r t i e s .             A     F i n a l

D e c r e e     w a s       e n t e r e d         b y     t h e     T r i a l       C o u r t         o n       A u g u s t       2 7 ,         1 9 9 7 .



                        O n     S e p t e m b e r           2 4 ,       1 9 9 7 ,       M s .       D e r r y b e r r y           f i l e d         a     M o t i o n       t o

R e c o v e r     D i s c r e t i o n a r y               C o s t s ,       a n d       a     M o t i o n         t o     A l t e r         o r     A m e n d         F i n a l

D i v o r c e     D e c r e e .             I n     h e r       M o t i o n       t o       A l t e r       o r     A m e n d ,         M s .       D e r r y b e r r y

s o u g h t     a d d i t i o n a l           r e h a b i l i t a t i v e               a l i m o n y           d u e     t o     h e r         l o s s     o f

e m p l o y m e n t         a r i s i n g         f r o m       s t a f f       r e d u c t i o n           a t     H e a l t h s o u r c e .                 M s .

D e r r y b e r r y         a l s o     a s k e d         t h e     T r i a l       C o u r t         t o       a w a r d       h e r       a     m o r e     s i z a b l e

p o r t i o n     o f       M r .     D e r r y b e r r y ’ s             r e t i r e m e n t             a c c o u n t s         b a s e d         u p o n       t h e

i n e q u i t a b l e         d i s t r i b u t i o n             o f     t h e     m a r i t a l           e s t a t e .



                        A     f i n a l       h e a r i n g         w a s       h e l d       o n     D e c e m b e r           3 ,     1 9 9 7 ,         b e f o r e

t h e   T r i a l       C o u r t .           O n       t h a t     d a t e ,       M s .       D e r r y b e r r y ,             w h o         p r e v i o u s l y

h a d   b e e n       f o u n d       i n     c o n t e m p t           f o r     f a i l u r e           t o     r e t u r n         p r o p e r t y         t o       M r .

D e r r y b e r r y ,         w a s     p u n i s h e d           b y     a w a r d i n g           M r .       D e r r y b e r r y             $ 1 , 0 0 0       i n

a t t o r n e y ’ s         f e e s .         F u r t h e r m o r e ,             t h e       T r i a l         C o u r t       f o u n d         t h a t     M s .

D e r r y b e r r y         h a d     n o t       p a i d       t h e     P r o f f i t t ’ s             b i l l ,       n o w       l o n g       o v e r d u e .

T h e   T r i a l       C o u r t       g r a n t e d           M r .     D e r r y b e r r y             t h e     r i g h t         t o       p a y     t h e       b i l l

d i r e c t l y       t o     P r o f f i t t ’ s .               M s .     D e r r y b e r r y ’ s               m o t i o n         t o       a l t e r     o r

a m e n d     w a s     g r a n t e d ,           a n d     h e r       s h a r e       o f     M r .       D e r r y b e r r y ’ s               r e t i r e m e n t

a c c o u n t     w a s       i n c r e a s e d           b y     $ 1 0 , 0 0 0 .             M r .       D e r r y b e r r y           r e c e i v e d           a

c r e d i t     f o r       t h e     a t t o r n e y ’ s           f e e s ,       a s       w e l l       a s     f o r       t h e       p a y m e n t         t o

P r o f f i t t ’ s ,         r e d u c i n g           M s .     D e r r y b e r r y ’ s             i n c r e a s e           t o     $ 8 , 1 8 0 . 5 0 .               A l l

o t h e r     p r o v i s i o n s           o f     t h e       F i n a l       D e c r e e         r e m a i n e d         a s       t h e y       w e r e       w h e n

e n t e r e d     o n       A u g u s t       2 7 ,       1 9 9 7 .         A n     o r d e r         s e t t i n g         o u t       t h e s e         c h a n g e s




                                                                                    6
w a s     e n t e r e d       b y     t h e       T r i a l          C o u r t       o n           D e c e m b e r         1 2 ,         1 9 9 7 .           M s .

D e r r y b e r r y         f i l e d       h e r       N o t i c e          o f     A p p e a l              o n      J a n u a r y           7 ,     1 9 9 8 .



                                                                  S t a n d a r d            o f         R e v i e w



                        O u r       r e v i e w         o f        c a s e s       t r i e d              w i t h o u t        a     j u r y         i s     d e     n o v o

u p o n     t h e     r e c o r d         w i t h       a     p r e s u m p t i o n                  i f      c o r r e c t n e s s              a s       m a n d a t e d       b y

R u l e     1 3 ( d )       o f     t h e     T e n n e s s e e              R u l e s             o f      A p p e l l a t e            P r o c e d u r e .             T h i s

R u l e     r e q u i r e s         u s     t o     u p h o l d            t h e     f a c t u a l              f i n d i n g s            o f       t h e     t r i a l

c o u r t       u n l e s s       t h e     e v i d e n c e              p r e p o n d e r a t e s                  a g a i n s t          t h e m .           C a m p a n a l i

v .     C a m p a n a l i ,         6 9 5     S . W . 2 d            1 9 3       ( T e n n . C t . A p p . 1 9 8 5 ) .



                        W e       a d d r e s s         f i r s t          t h e     i s s u e s              p e r t a i n i n g              t o     t h e       T r i a l

C o u r t ’ s       d i v i s i o n         o f     p r o p e r t y .                M s .           D e r r y b e r r y             a l l e g e d           t h a t     t h e

T r i a l       C o u r t     f a i l e d         t o       e q u i t a b l y            d i v i d e            t h e      i n c r e a s e             i n     v a l u e       o f

t h e     m a r i t a l       h o m e       a n d       M r .        D e r r y b e r r y ’ s                  r e t i r e m e n t              f u n d s .

F u r t h e r m o r e ,           M s .     D e r r y b e r r y              a l l e g e s                t h a t      t h e       T r i a l         C o u r t       e r r e d       b y

c o n s i d e r i n g         t h e       v a l u e         o f      r e a l       p r o p e r t y              o w n e d          b y     M s .       D e r r y b e r r y

w h e n     t h e r e       w a s     n o     p r o o f            i n     t h e     r e c o r d              r e g a r d i n g            t h e       p r o p e r t y         a n d

M r .     D e r r y b e r r y         c l a i m e d           n o        i n t e r e s t             i n      t h e      p r o p e r t y .



                        T r i a l         c o u r t s         h a v e        w i d e          d i s c r e t i o n              w h e n         d e t e r m i n i n g           h o w

t o     d i v i d e     a     m a r i t a l         e s t a t e            i n     a n        e q u i t a b l e            m a n n e r .               F i s h e r       v .

F i s h e r ,       6 4 8     S . W . 2 d         2 4 4 ,          2 4 6     ( T e n n . 1 9 8 3 ) ;                   B r o w n         v .     B r o w n ,         9 1 3

S . W . 2 d       1 6 3 ,     1 6 8       ( T e n n . C t . A p p . 1 9 9 4 ) .                             T h e i r      d i s c r e t i o n               i s     g u i d e d

b y     t h e     f a c t o r s       l i s t e d           i n      T . C . A .         §         3 6 - 4 - 1 2 1 ( c )             a n d       b y       o t h e r

f a c t o r s       m a d e       r e l e v a n t           b y      t h e       f a c t s           o f      t h e      p a r t i c u l a r               c a s e .         E l l i s


                                                                                         7
v .     E l l i s ,       7 4 8       S . W . 2 d       4 2 4 ,     4 2 7       ( T e n n . 1 9 8 8 ) ;               D e n t o n       v .       D e n t o n ,       9 0 2

S . W . 2 d       9 3 0 ,       9 3 2       ( T e n n . C t . A p p . 1 9 9 5 ) .                   R e v i e w i n g           c o u r t s         g i v e       g r e a t

w e i g h t       t o     a     t r i a l         c o u r t ' s     d i s t r i b u t i o n               o f     m a r i t a l         p r o p e r t y           a n d

w i l l       n o t     d i s t u r b         i t s     d e c i s i o n         u n l e s s         i t     i s       c o n t r a r y         t o     t h e

p r e p o n d e r a n c e             o f     t h e     e v i d e n c e .             W i l s o n         v .     M o o r e ,         9 2 9       S . W . 2 d       3 6 7 ,

3 7 2     ( T e n n . C t . A p p . 1 9 9 6 ) ;                 W a d e     v .       W a d e ,       8 9 7       S . W . 2 d         7 0 2 ,       7 1 5

( T e n n . C t . A p p . 1 9 9 4 ) .



                          M a r i t a l           p r o p e r t y       s h o u l d         b e     d i v i d e d         i n     a     j u s t       a n d

e q u i t a b l e         m a n n e r .             T h e     d i v i s i o n         n e e d       n o t       b e     m a t h e m a t i c a l l y               e q u a l

t o     b e     e q u i t a b l e ,           K e n d r i c k       v .     K e n d r i c k ,             9 0 2       S . W . 2 d       9 1 8 ,       9 2 9

( T e n n . C t . A p p . 1 9 9 4 ) ,                 a n d     e a c h     p a r t y         n e e d       n o t       r e c e i v e         a     s h a r e       o f

e v e r y       i t e m       o f     m a r i t a l         p r o p e r t y .             B r o w n       v .     B r o w n ,         9 1 3       S . W . 2 d       1 6 3 ,

1 6 8     ( T e n n . C t . A p p . 1 9 9 4 ) .                   W h e n       a     m a r r i a g e           h a s     b e e n       s h o r t ,         t h e

t r i a l       c o u r t       m a y       d i s t r i b u t e         t h e       m a r i t a l         p r o p e r t y         i n     a       w a y     t h a t ,       a s

n e a r l y       a s     p o s s i b l e ,           r e s t o r e s       t h e         p a r t i e s         t o     t h e i r       p r e - d i v o r c e

e c o n o m i c         c i r c u m s t a n c e s .               B a t s o n         v .     B a t s o n ,           7 6 9     S . W . 2 d         8 4 9 ,       8 5 9

( T e n n . C t . A p p . 1 9 8 8 ) .



                          M s .       D e r r y b e r r y         a v e r s         t h a t       t h e     T r i a l         C o u r t       m a d e       n o

f i n d i n g s         o f     f a c t       u p o n       w h i c h     t h e       p r e s u m p t i o n             o f     c o r r e c t n e s s             c o u l d

a t t a c h .           T h e       T r i a l       c o u r t     c l e a r l y           s t a t e d       t h a t       M r .       D e r r y b e r r y ’ s

p r o p o s e d         d i s p o s i t i o n           o f     a s s e t s         a n d     l i a b i l i t i e s             w a s     c l o s e         t o     t h e

e q u i t a b l e         d i s t r i b u t i o n .               T h e     T r i a l         C o u r t         t h e n       m o v e d       f o r w a r d         w i t h

s e v e r a l         c h a n g e s         t o     M r .     D e r r y b e r r y ’ s             p r o p o s a l .             B y     a d o p t i n g           M r .

D e r r y b e r r y ’ s             p r o p o s e d         d i s p o s i t i o n           a n d     t h e n         m a k i n g       i t s       o w n

a d j u s t m e n t s ,             t h e     T r i a l       C o u r t     c l e a r l y           a d o p t e d         t h e       v a l u e s         t o     t h e



                                                                                      8
a s s e t s       a n d       l i a b i l i t i e s             a s s i g n e d         b y       M r .     D e r r y b e r r y ;             t h e r e f o r e ,

s u f f i c i e n t           f i n d i n g s           o f     f a c t     w e r e         m a d e       b y     t h e       T r i a l       C o u r t       f o r       t h e

p r e s u m p t i o n           o f       c o r r e c t n e s s           t o     a t t a c h         a s       s e t     o u t       i n     R u l e       1 3 ( d )       o f

t h e     T e n n e s s e e           R u l e s         o f     A p p e l l a t e           P r o c e d u r e .



                          I n       t h i s       c a s e ,       M s .     D e r r y b e r r y             c o n t e n d s           t h a t       t h e     d i v i s i o n

o f     m a r i t a l         p r o p e r t y           w a s     i n e q u i t a b l e ,             s p e c i f i c a l l y               c h a l l e n g i n g           t h e

d i v i s i o n         o f     t h e       a p p r e c i a t i o n             i n     v a l u e         o f     t h e       m a r i t a l         h o m e       a n d     o f

M r .     D e r r y b e r r y ’ s             r e t i r e m e n t           f u n d s .             W e     d i s a g r e e .               O n     a p p e a l ,         w e

m u s t       c o n s i d e r         t h e       f a i r n e s s         o f     t h e       o v e r a l l           d i v i s i o n         o f     t h e       m a r i t a l

e s t a t e       i n     o r d e r         t o     d e t e r m i n e           i f     t h e       d i v i s i o n           o f     t h e s e       t w o       i t e m s

w a s     p r o p e r .             A s     p r e v i o u s l y           s t a t e d ,           e a c h       p a r t y       n e e d       n o t       r e c e i v e         a

s h a r e       o f     e v e r y         i t e m       o f     m a r i t a l         p r o p e r t y           i n     o r d e r       f o r       t h e     d i v i s i o n

t o     b e     e q u i t a b l e .               B r o w n       v .     B r o w n ,         9 1 3       S . W . 2 d         1 6 3 ,       1 6 8     ( T e n n . C t .

A p p .       1 9 9 4 ) .           A s     a l r e a d y         n o t e d ,         t h e       d i v i s i o n         a l s o       n e e d       n o t       b e

m a t h e m a t i c a l l y               e q u a l       i n     o r d e r       t o       b e     e q u i t a b l e .               K e n d r i c k         v .

K e n d r i c k ,         9 0 2       S . W . 2 d         9 1 8 ,       9 2 9     ( T e n n . C t . A p p . 1 9 9 4 ) .                       W h e n       a l l       t h e

r e l e v a n t         f a c t o r s         p r o v i d e d           T . C . A .         3 6 - 4 - 1 2 1 ( c )             a r e     c o n s i d e r e d ,             w e

c a n n o t       f i n d       t h a t       t h e       e v i d e n c e         p r e p o n d e r a t e s               a g a i n s t           t h e     T r i a l

C o u r t ’ s         d e t e r m i n a t i o n               t h a t     i t s       d i v i s i o n           o f     m a r i t a l         p r o p e r t y           w a s

e q u i t a b l e .             B o t h       p a r t i e s           l e f t     t h e       m a r r i a g e           w i t h       a s s e t s         r e a s o n a b l y

c o m p a r a b l e           t o     t h o s e         w i t h       w h i c h       t h e y       e n t e r e d         t h e       u n i o n .           W e     f i n d

n o     a b u s e       o f     d i s c r e t i o n             i n     t h e     t r i a l         j u d g e ’ s         d i v i s i o n           o f     m a r i t a l

p r o p e r t y .



                          M s .       D e r r y b e r r y             a l l e g e s         i n     h e r       f i n a l       i s s u e         t h a t     t h e

T r i a l       C o u r t       e r r e d         i n     c o n s i d e r i n g             t h e     v a l u e         o f     r e a l       p r o p e r t y           o w n e d



                                                                                        9
b y     M s .       D e r r y b e r r y               w h e n         t h e r e       w a s           n o     p r o o f         i n       t h e     r e c o r d         r e g a r d i n g

t h e     p r o p e r t y               a n d       M r .     D e r r y b e r r y                c l a i m e d            n o       i n t e r e s t           i n     t h e

p r o p e r t y .



                              M s .       D e r r y b e r r y               t e s t i f i e d               t h a t       s h e       o w n e d       a       s m a l l       p i e c e

o f     r e a l         p r o p e r t y             i n     R u t h e r f o r d               C o u n t y .               T h e r e         w a s     n o       t e s t i m o n y             i n

t h e     r e c o r d             b y     e i t h e r         p a r t y         a s       t o         t h e       v a l u e         o f     t h e     p r o p e r t y             o n     t h e

d a t e     o f         t h e       m a r r i a g e           o r       u p o n       t h e           d i v o r c e         o f       t h e       p a r t i e s .             E v e n

t h o u g h         t h e r e           w a s       n o     e v i d e n c e           i n        t h e        r e c o r d           r e g a r d i n g           t h i s       p i e c e

o f     p r o p e r t y ,               t h e       T r i a l         J u d g e       c o n s i d e r e d                 i t s       i n c r e a s e           i n     v a l u e

w h e n     d i v i d i n g               t h e       m a r i t a l           a s s e t s .                 W h e n       t h e       T r i a l       C o u r t         a n n o u n c e d

h o w     i t       p l a n n e d             t o     r u l e         i n     t h e       c a s e ,           M s .       D e r r y b e r r y             a r g u e d         t h a t

t h i s     w o u l d             l e a v e         h e r     w i t h         l e s s         t h a n         t w e n t y           p e r c e n t         o f       M r .

D e r r y b e r r y ’ s                 r e t i r e m e n t             a c c o u n t s .                   T h e       T r i a l         C o u r t       r e s p o n d e d             “ I

a g r e e       w i t h           y o u ,       b u t       w h a t         I ’ m     o f f s e t t i n g                 i s       t h e     i n c r e a s e           i n       v a l u e

o f     h e r       p r o p e r t y             a n d       h e r       p r o p e r t y               o v e r       i n     R u t h e r f o r d               C o u n t y

i n c r e a s e d             a l s o . ”             T h e       T r i a l         J u d g e           r e p e a t e d l y               s u g g e s t e d           t h a t       M s .

D e r r y b e r r y ’ s                 p r o p e r t y           i n       R u t h e r f o r d               C o u n t y           h a d     d r a m a t i c a l l y

i n c r e a s e d             i n       v a l u e         d u e       t o     t h e       g r o w t h             o f     t h e       a r e a       e v e n         t h o u g h

n e i t h e r           p a r t y         s u b m i t t e d             a n y       s u c h           e v i d e n c e .



                              T h e r e         n o       d i s p u t e         t h a t          i t        i s     i m p r o p e r           f o r       a     j u d g e         t o

b a s e     a       d e c i s i o n             o n       e v i d e n c e           a s c e r t a i n e d                 o u t s i d e           t h e       j u d i c i a l

p r o c e e d i n g .                   A s     s t a t e d           b y     J u s t i c e             D r o w o t a           i n       V a u g h n         v .     S h e l b y

W i l l i a m s             o f     T e n n . ,           I n c . :

            T   h   e   r   e i     s     a m p l e a u           t   h o r i t     y     f   o r t h e p r o p                 o   s i t i o n t h a t a
            j   u   d   g   e i     s     n o t t o u             s   e f r o       m     t   h e b e n c h , u                 n   d e r t h e g u i s e                   o f
            j   u   d   i   c i a   l     k n o w l e d g         e   , t h a       t     w   h i c h h e k n o                 w   s o n l y a s a n
            i   n   d   i   v i d   u a   l o b s e r v           e   r o u t       s i   d   e o f t h e j u                   d   i c i a l

                                                                                                1 0
            p   r   o c e     e d i n g   s .         J     u d i c   i   a   l     k n o w l      e d g e     u p     o n     w h i   c h     a     d   e   c i s i o n
            m   a   y   b     e b a s     e d     i s       n o t     t   h   e     p e r s o      n a l     k n o     w l e   d g e     o   f t     h   e
            j   u   d g e     , b u t       t   h e c       o g n i   z   a   n   c e o f          c e r t   a i n       f a   c t s     t   h e     j   u   d g e
            b   e   c o m     e s a w     a r   e o f         b y     v   i   r   t u e o f          t h e     l e     g a l     p r   o c   e d u   r   e   s i n
            w   h   i c h       h e p     l a   y s a         n e u   t   r   a   l r o l e        .         N o       j u d   g e     i s     a t       l   i b e r t y
            t   o     t a     k e i n     t o     a c c     o u n t       p   e   r s o n a l        k n o   w l e     d g e     w h   i c   h h     e
            p   o   s s e     s s e s     w h   e n d       e c i d   i   n   g     u p o n        a n i     s s u     e s     u b m   i t   t e d     b y t h e
            p   a   r t i     e s .         I   n o t       h e r     w   o   r   d s , " [        i ] t     m a t     t e r   s n     o t     w h   a t i s
            k   n   o w n       t o t     h e     j u d     g e p     e   r   s   o n a l l y        i f     i t       i s     n o t     k   n o w   n t o h i m
            i   n     h i     s o f f     i c   i a l       c a p a   c   i   t   y . "

V a u g h n         v .       S h e l b y       W i l l i a m s           o f       T e n n . ,          I n c . ,       8 1 3     S . W . 2 d           1 3 2 ,       1 3 3

( T e n n .         1 9 9 1 ) ( c i t a t i o n s               o m i t t e d ) .


                              W h i l e       w e     a g r e e       w i t h           M s .      D e r r y b e r r y           t h a t       t h e         s t a t e m e n t s

c o n c e r n i n g             t h e     a p p r e c i a t i o n                 o f     t h e        R u t h e r f o r d         C o u n t y           p r o p e r t y

c o n s t i t u t e d               e r r o r ,       i n     o r d e r           t o     i n s u r e        a     j u s t       o u t c o m e ,             w e     h a v e

d e c i d e d           t o     r e v i e w         t h e     d e c i s i o n             o f      t h e     m a r i t a l         p r o p e r t y             d e     n o v o

w i t h o u t           a n y       p r e s u m p t i o n           o f       c o r r e c t n e s s .                  A f t e r       d o i n g         s o ,       w e   f i n d

t h a t     t h e         d i v i s i o n           o f     m a r i t a l           p r o p e r t y          p r o v i d e d           M s .     D e r r y b e r r y

w i t h     a p p r o x i m a t e l y                 s i x t y       p e r c e n t              o f     t h e     n e t       m a r i t a l         e s t a t e .

A f t e r       c o n s i d e r i n g               t h e     f a c t o r s             p r o v i d e d          i n     T . C . A .         3 6 - 4 - 1 2 1 ( c ) ,

i n c l u d i n g             t h e     d u r a t i o n         o f       t h e         m a r r i a g e          a n d     t h e       r e l a t i v e             a b i l i t y

o f   e a c h           p a r t y       f o r       f u t u r e       a c q u i s i t i o n s                o f       c a p i t a l         a s s e t s           a n d

i n c o m e ,           w e     h o l d       t h a t       t h e     d i v i s i o n              o f     m a r i t a l         p r o p e r t y             w a s

e q u i t a b l e             t h e r e b y         r e n d e r i n g             t h e     e r r o r        h a r m l e s s .



                              W e     n o w     f i n d       i t     a p p r o p r i a t e                t o     a d d r e s s         t h e       f i r s t         i s s u e

b r o u g h t           f o r t h       b y     M r .       D e r r y b e r r y .                  M r .     D e r r y b e r r y             a l l e g e s           t h a t     t h e

T r i a l       C o u r t           e r r e d       b y     g r a n t i n g             M s .      D e r r y b e r r y ’ s             M o t i o n           t o     A l t e r     o r

A m e n d       a n d         b y     g r a n t i n g         M s .       D e r r y b e r r y              a d d i t i o n a l           i n t e r e s t             i n   h i s

r e t i r e m e n t             f u n d s .




                                                                                           1 1
                          M o t i o n s       t o     A l t e r       o r     A m e n d ,               p r o v i d e d         u n d e r         R u l e       5 9 . 0 4       o f

t h e     T e n n e s s e e         R u l e s       o f     C i v i l       P r o c e d u r e ,               m a y       b e       g r a n t e d           ( 1 )     w h e n

t h e     c o n t r o l l i n g           l a w     c h a n g e s         b e f o r e             a     j u d g m e n t         b e c o m e s           f i n a l ,       ( 2 )

w h e n     p r e v i o u s l y           u n a v a i l a b l e           e v i d e n c e               b e c o m e s         a v a i l a b l e ,             o r     ( 3 )

w h e n ,     f o r       s u i     g e n e r i s         r e a s o n s ,         a         j u d g m e n t         s h o u l d           b e     a m e n d e d         t o

c o r r e c t       a     c l e a r       e r r o r       o f     l a w     o r        t o        p r e v e n t       i n j u s t i c e .                   H e l t o n       v .

A C S     G r o u p ,       9 6 4       F . S u p p .       1 1 7 5 ,       1 1 8 2           ( E . D . T e n n . 1 9 9 7 ) .                     I n       t h e     c a s e

a t     h a n d ,       M s .     D e r r y b e r r y ’ s           p o s i t i o n               a t     H e a l t h s o u r c e               h a d       b e e n

e l i m i n a t e d         l e a v i n g         h e r     w i t h o u t         e m p l o y m e n t .                   E v e n         t h o u g h         M s .

D e r r y b e r r y         s u g g e s t e d         t h a t       t h e     f u t u r e               o f   h e r       p o s i t i o n             a t

H e a l t h s o u r c e           w a s     u n c e r t a i n ,           h e r        l o s s          o f   e m p l o y m e n t               i s     s u f f i c i e n t

n e w     e v i d e n c e         f o r     t h e     T r i a l       C o u r t             t o       e n t e r t a i n         h e r       M o t i o n         t o     A l t e r

o r     A m e n d .         F u r t h e r m o r e ,             t h i s     u n f o r t u n a t e                 c i r c u m s t a n c e               w o u l d

j u s t i f y       e n t e r t a i n i n g           M s .       D e r r y b e r r y ’ s                 m o t i o n         i n     o r d e r         t o     p r e v e n t

i n j u s t i c e .



                          M r .     D e r r y b e r r y           a l s o     a l l e g e s               t h a t     t h e         T r i a l         C o u r t       e r r e d

i n     g r a n t i n g         M s .     D e r r y b e r r y         a d d i t i o n a l                 i n t e r e s t           i n     h i s       r e t i r e m e n t

f u n d s .         A s     s t a t e d       p r e v i o u s l y ,           a f t e r               t h o r o u g h         r e v i e w         o f       t h e

r e c o r d ,       w e     f i n d       t h e     d i v i s i o n         o f        t h e          T r i a l     C o u r t         t o       b e     e q u i t a b l e ,

a n d ,     t h e r e f o r e ,           f i n d     t h e       f i r s t       i s s u e             r a i s e d       b y       M r .       D e r r y b e r r y           t o

b e     w i t h o u t       m e r i t .



                          M r .     D e r r y b e r r y           f u r t h e r             a l l e g e s         t h e       T r i a l         C o u r t ’ s         a w a r d

o f     a l i m o n y       w a s       e x c e s s i v e .           T h e       T r i a l             c o u r t     a w a r d e d             M s .       D e r r y b e r r y

r e h a b i l i t a t i v e             a l i m o n y       i n     t h e     a m o u n t               $ 2 , 0 0 0       a     m o n t h         f o r       t h r e e




                                                                                      1 2
y e a r s     w h i c h       w o u l d       a l l o w       h e r     t o     c a r r y           o u t     h e r     i n t e n t         t o     e n t e r     l a w

s c h o o l .



                        T . C . A .       §     3 6 - 5 - 1 0 1 ( d ) 1 ) ,                 T e n n e s s e e ' s           s p o u s a l         s u p p o r t

s t a t u t e ,       e x p r e s s e s         a     s t r o n g       p r e f e r e n c e             f o r       r e h a b i l i t a t i v e           s p o u s a l

s u p p o r t .         T h e     p u r p o s e         o f     t h i s       s u p p o r t           i s     t o     e n a b l e         t h e     r e c i p i e n t

s p o u s e     t o     a c q u i r e         j o b     s k i l l s ,         e d u c a t i o n ,             o r     t r a i n i n g         t h a t     w i l l

e n a b l e     h i m     o r     h e r       t o     b e     m o r e       s e l f - s u p p o r t i n g .                   S m i t h       v .     S m i t h ,

9 1 2     S . W . 2 d     1 5 5 ,       1 6 0       ( T e n n . C t . A p p . 1 9 9 5 ) ;                     C r a n f o r d         v .     C r a n f o r d ,

7 7 2     S . W . 2 d     4 8 ,     5 1       ( T e n n . C t . A p p . 1 9 8 9 ) .                     T h e       n e e d s     o f       t h e     r e c i p i e n t

s p o u s e     a n d     t h e     o b l i g o r           s p o u s e ' s          a b i l i t y          t o     p a y     a r e       g e n e r a l l y       t h e

m o s t     i m p o r t a n t       c o n s i d e r a t i o n s               w h e n         s e t t i n g         s p o u s a l         s u p p o r t ,       C r a i n

v .     C r a i n ,     9 2 5     S . W . 2 d         2 3 2 ,       2 3 4     ( T e n n . C t . A p p . 1 9 9 6 ) ;                       B a r n h i l l       v .

B a r n h i l l ,       8 2 6     S . W . 2 d         4 4 3 ,       4 5 5     ( T e n n . C t . A p p . 1 9 9 1 ) ;                       h o w e v e r ,

r e h a b i l i t a t i v e         s u p p o r t           i s s u e s       f o c u s           m o r e     o n     t h e     n e e d       o f     t h e

r e c i p i e n t       s p o u s e .           W a d e       v .     W a d e ,           8 9 7     S . W . 2 d       7 0 2 , 7 1 9

( T e n n . C t . A p p . 1 9 9 4 ) .



                        T r i a l       c o u r t s         h a v e     w i d e           d i s c r e t i o n         t o     f a s h i o n         s u p p o r t

a w a r d s ,     a n d       t h u s     a p p e l l a t e           c o u r t s           g i v e     g r e a t       w e i g h t         t o     t h e i r

d e c i s i o n s .           W i l s o n       v .     M o o r e ,         9 2 9         S . W . 2 d       3 6 7 ,     3 7 5

( T e n n . C t . A p p . 1 9 9 6 ) .                 W h i l e       t h e     c o u r t s           m a y       c o n s i d e r         f a u l t     i n

a w a r d i n g       a l i m o n y ,         s u c h       a w a r d s       s h o u l d           n o t     b e     p u n i t i v e .             B r o w n     v .

B r o w n ,     9 1 3     S . W . 2 d         1 6 3 ,       1 6 9     ( T e n n . C t . A p p . 1 9 9 4 ) .



                        I n     t h e     c a s e       a t     h a n d ,       d u r i n g           t h e       c o u r s e     o f       t h e     m a r r i a g e ,

M r .     D e r r y b e r r y       m a d e         b e t w e e n       $ 1 5 5 , 0 0 0             a n d     $ 2 7 3 , 0 0 0         a     y e a r     f r o m       t h e


                                                                                    1 3
p r a c t i c e         o f     l a w .         C o n v e r s e l y ,           M s .         D e r r y b e r r y             m a d e       a p p r o x i m a t e l y

$ 3 0 , 0 0 0       a     y e a r       b o t h       d u r i n g       a n d     p r i o r           t o       t h e     m a r r i a g e .               M s .

D e r r y b e r r y           t e s t i f i e d         t h a t     s h e       n o w         s e e k s         t o     f u r t h e r           h e r     e d u c a t i o n

b y     e n r o l l i n g         i n     l a w       s c h o o l .       T h e        r e h a b i l i t a t i v e                  s u p p o r t         a w a r d e d         b y

t h e     T r i a l       C o u r t       w a s       g r a n t e d       i n     o r d e r           t o       p r o v i d e           M s .     D e r r y b e r r y

t h e     o p p o r t u n i t y           t o     a c h i e v e         t h i s        g o a l .            S u c h       a n       a w a r d         f a l l s

s q u a r e l y         w i t h i n       t h e       e x p r e s s e d         p u r p o s e             o f     r e h a b i l i t a t i v e                 s u p p o r t .

A s     t h e r e       i s     l i t t l e       q u e s t i o n         a s     t o         e i t h e r         M s .       D e r r y b e r r y ’ s               n e e d     o r

M r .     D e r r y b e r r y ’ s             a b i l i t y       t o     p r o v i d e             s u p p o r t ,           w e       f i n d       t h a t       t h e

e v i d e n c e         d o e s       n o t     p r e p o n d e r a t e           a g a i n s t             t h e       T r i a l         C o u r t ’ s         a w a r d       o f

r e h a b i l i t a t i v e             s u p p o r t       i n     t h e       a m o u n t           o f       $ 2 , 0 0 0         a     m o n t h .           W e     f i n d

n o     a b u s e       o f     d i s c r e t i o n         i n     t h e       T r i a l           C o u r t ’ s         a l i m o n y           d e c r e e .



                          M r .       D e r r y b e r r y         a l s o       c o n t e s t s             t h e       T r i a l         C o u r t ’ s         a w a r d       o f

$ 4 , 0 0 0       i n     a t t o r n e y ’ s           f e e s     t o     M s .           D e r r y b e r r y .               M r .       D e r r y b e r r y

c o n t e n d s         t h a t       t h e     t r i a l     c o u r t         e r r e d           i n     g r a n t i n g             f e e s       c o n s i d e r i n g

t h e     a s s e t s         M s .     D e r r y b e r r y         r e c e i v e d             i n       t h e       d i v i s i o n           o f     p r o p e r t y

a n d     t h e     l a c k       o f     l i q u i d       a s s e t s         o n         h i s     p a r t .



                          I n     d i v o r c e         a c t i o n s ,         a w a r d s           o f       a t t o r n e y ’ s             f e e s       a r e

t r e a t e d       a s       a l i m o n y .           G i l l i a m       v .        G i l l i a m ,            7 7 6       S . W . 2 d         8 1 ,       8 6

( T e n n . A p p . 1 9 8 8 ) .                 I n     d e t e r m i n i n g               w h e t h e r         t o     a w a r d         a t t o r n e y ' s

f e e s ,       t h e     t r i a l       c o u r t       s h o u l d       a g a i n           c o n s i d e r           t h e         r e l e v a n t         f a c t o r s

i n     T . C . A .       §     3 6 - 5 - 1 0 1 ( d ) ( 1 ) .               H o u g h l a n d               v .       H o u g h l a n d ,             8 4 4     S . W . 2 d

6 1 9 ,     6 2 3       ( T e n n . C t . A p p . 1 9 9 2 ) .                   W h e r e           t h e       w i f e       d e m o n s t r a t e s               t h a t

s h e     i s     f i n a n c i a l l y           u n a b l e       t o     a f f o r d             c o u n s e l ,           a n d       w h e r e       t h e

h u s b a n d       h a s       t h e     a b i l i t y       t o       p a y ,        t h e        c o u r t         m a y     p r o p e r l y           o r d e r         t h e


                                                                                      1 4
h u s b a n d       t o     p a y       t h e     w i f e ' s       a t t o r n e y ' s           f e e s .         H a r w e l l       v .     H a r w e l l ,

6 1 2     S . W . 2 d       1 8 2 ,       1 8 5     ( T e n n . C t . A p p . 1 9 8 0 ) .                   F u r t h e r m o r e ,           t h e       a w a r d

o f     a t t o r n e y ' s         f e e s       i s     w i t h i n       t h e         s o u n d     d i s c r e t i o n       o f     t h e       t r i a l

c o u r t ,       a n d     u n l e s s         t h e     e v i d e n c e       p r e p o n d e r a t e s             a g a i n s t       t h e       a w a r d ,

i t     w i l l     n o t     b e       d i s t u r b e d         o n   a p p e a l .             L y o n     v .     L y o n ,     7 6 5       S . W . 2 d

7 5 9 ,     7 6 2 - 6 3       ( T e n n . A p p . 1 9 8 8 ) .



                          C o n s i d e r i n g           t h e     r e l a t i v e           e a r n i n g       c a p a c i t i e s         o f     t h e

p a r t i e s ,       w e     h o l d       t h a t       t h e     e v i d e n c e           d o e s     n o t     p r e p o n d e r a t e           a g a i n s t

t h e     T r i a l       C o u r t ’ s         f i n d i n g .         F o r        t h i s      r e a s o n ,       w e     f i n d     t h a t         t h e

T r i a l     C o u r t       d i d       n o t     a b u s e       i t s     d i s c r e t i o n           i n     a w a r d i n g       a t t o r n e y ’ s

f e e s     t o     M s .     D e r r y b e r r y .



                          F o r     t h e       f o r e g o i n g       r e a s o n s ,           t h e     j u d g m e n t       o f     t h e       T r i a l

C o u r t     i s     a f f i r m e d           a n d     t h e     c a u s e        r e m a n d e d        f o r     s u c h     f u r t h e r

p r o c e e d i n g s ,           i f     a n y ,       a s   m a y     b e     n e c e s s a r y           a n d     c o l l e c t i o n           o f     c o s t s

b e l o w .         C o s t s       o f     a p p e a l       a r e     a d j u d g e d           o n e - h a l f       a g a i n s t         M s .

D e r r y b e r r y         a n d       h e r     s u r e t y       a n d     o n e - h a l f           a g a i n s t       M r   D e r r y b e r r y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .




                                                                                    1 5
C O N C U R :




        ( N o t P a r t i c i p a t i n g )
D o n   T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  1 6